Appeal by the People from an order of the Supreme Court, Queens County (Beerman, J.), dated June 2, 1986, which granted that branch of the defendant’s omnibus motion which was to suppress a statement allegedly made by him to law enforcement officers.
Ordered that the order is affirmed.
The arresting officer arrested the defendant after he exited a multistory dwelling and approached a vehicle which the officer knew to be stolen. After the defendant opened the passenger door of the car, looked in and closed the door, he entered another vehicle. The officer stopped him and placed him under arrest without seeking explanatory information.
The officer lacked probable cause to arrest the defendant since his conduct was equally compatible with guilt or innocence (see, People v Carrasquillo, 54 NY2d 248).
The defendant was brought to the precinct, advised of his Miranda warnings, and questioned approximately one hour after his arrest. He was permitted to speak to his mother who had telephoned the precinct prior to his making the incriminating statement which he seeks to suppress.
The defendant’s confession at the precinct was not sufficiently attenuated from the illegal arrest (see, Brown v Illinois, 422 US 590), and must therefore be suppressed as the fruit of the poisonous tree (see, Wong Sun v United States, 371 US 471). Mangano, J. P., Niehoff, Weinstein and Kunzeman, JJ., concur.